In a proceeding to review a tax assessment on real property, the appeal is from an order of the Supreme Court, Orange County, dated June 8, 1976, which denied appellant’s motion (1) for summary judgment and (2) to stay the trial until it completes its audit. Order modified by deleting therefrom the provision denying the branch of the motion which sought to stay the trial and substituting therefor a provision granting the said branch of the motion. As so modified, order affirmed, without costs or disbursements. The stay shall be effective for a period of 60 days from the date of the order to be made hereon. Under the particular circumstances of this case, the appellant should be given the opportunity to perform an audit of the petitioner’s books and records (cf. 22 NYCRR 678.3 [b]). Titone, J. P., Rabin, Gulotta and Margett, JJ., concur.